DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-3, 5-20 and 22 are allowed.
				Statement of Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
	Prior art fails to show or reasonably suggest the claim limitation “wherein the external dongle device comprises user interface functionality related to the second functionality not supported by the appliance device, the user interface functionality being offloaded from the appliance device and comprising one or more functions relating to rendering an overlay of one or more user interface elements onto the content.” in combination with all other claimed limitation of independent claim 1.
	Prior art fails to show or reasonably suggest the claim limitation “….wherein the set of user interface-based events correspond to video decoding functionality not supported the set-top box, wherein the video decoding functionality is offloaded from the set-top box device and comprises one or more functions relating to rendering an overlay of one or more user interface elements onto the content;.” in combination with all other claimed limitation of independent claim 13.
….wherein the dongle device comprises user interface functionality offloaded from the set-top box, wherein the user interface functionality comprises one or more functions relating to rendering an overlay of one or more user interface elements onto the content.” in combination with all other claimed limitation of independent claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alazar Tilahun whose telephone number is (571)270-5712.  The examiner can normally be reached on Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/ALAZAR TILAHUN/Examiner, Art Unit 2424                                                                                                                                                                                                                                                          
/Mulugeta Mengesha/Primary Examiner, Art Unit 2424